TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 16, 2014



                                     NO. 03-13-00796-CV


                               William Lee Snell, IV, Appellant

                                                v.

       Jasmin Aracily Torres, Armando Torres, Sr., and Maria A. Torres, Appellees




    APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order in suit to modify parent-child relationship signed by the

trial court on September 17, 2013.       Having reviewed the record, the Court holds that

William Lee Snell, IV has not prosecuted his appeal and has not complied with a notice from the

Clerk of this Court, and that the appeal is therefore subject to dismissal. Therefore, the Court

dismisses the appeal for want of prosecution pursuant to rule 42.3(b), (c) of the Rules of

Appellate Procedure. The appellant shall pay all costs relating to this appeal, both in this Court

and the court below.